Citation Nr: 0712253	
Decision Date: 04/26/07    Archive Date: 05/08/07

DOCKET NO.  02-01 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Kang, Counsel


INTRODUCTION

The veteran served on active duty from March 1991 to July 
1993.  She also had service with the United States Army 
Reserve.

The matter comes before the Board of Veterans' Appeals 
(Board) from a May 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts denying the veteran's claim for service 
connection for PTSD.

In February 2005, the Board remanded the veteran's claim for 
additional evidentiary development.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The evidence of record does not include a diagnosis of 
PTSD related to an in-service stressor verified by credible 
supporting evidence.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service nor as a 
result of any established event, injury, or disease during 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in April 2003, March 2005, and March 2006.  Those 
letters notified the veteran of VA's responsibilities in 
obtaining information to assist the veteran in completing her 
claim, identified the veteran's duties in obtaining 
information and evidence to substantiate her claim, and 
requested that the veteran send in any evidence in her 
possession that would support her claim.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).
 
The Board notes that the RO has made several attempts to 
verify the veteran's claimed in-service stressors.  In 
addition to obtaining the veteran's service medical and 
personnel records from the National Personnel Records Center 
(NPRC), requests for supporting documentation were issued in 
June 2000 and December 2000 to the Massachusetts National 
Guard, the U.S. Army Reserve Personnel Center (ARPERCEN), and 
the Office of the Judge Advocate General at Fort Bragg.  
Negative responses were received from each facility.  The 
Board notes that the veteran was examined for VA purposes in 
March 2000.  

In her January 2002 substantive appeal, the veteran requested 
a Board hearing.  In a letter dated in April 2003, the RO 
informed the veteran of a scheduled hearing before a Veterans 
Law Judge in May 2003.  She failed to report for that hearing 
and did not request that the hearing be rescheduled.

In February 2005, the Board remanded the veteran's claim for 
additional evidentiary development.  The remand instructions 
included providing the veteran with the proper notice letter 
regarding PTSD claims based on personal assault, obtaining 
medical evidence identified by the veteran, and undertaking 
any other development based on the veteran's responses, to 
include reexamination.  The Board notes that the RO made 
unsuccessful attempts to reach the veteran through her 
representative, electronic correspondence, and the Postmaster 
in the city where the veteran was last known to reside.  The 
only correspondence that VA has received from the veteran has 
been through her representative.  

Based on the above, the Board finds that the veteran has been 
unresponsive to many attempts to reach her in order to assist 
her with her service connection claim.  In this regard, the 
Court has held that VA's duty to assist the veteran in 
developing the facts and evidence pertinent to a veteran's 
claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  It is the responsibility of veterans 
to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 
383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
As such, a remand for additional development would serve no 
useful purpose.

PTSD

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty. 38 U.S.C.A. § 1110 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.303 (2006).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 2002 & Supp. 2005).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946 is presumed to have 
been in sound condition when examined, accepted and enrolled 
for service, except as to defects, infirmities, or disorders 
noted at the time of examination, acceptance and enrollment, 
or where clear and unmistakable evidence demonstrates that 
the injury or disease existed before acceptance and 
enrollment, and was not aggravated by such service.  38 
U.S.C.A. § 1111 (West 2002 & Supp. 2005).  To rebut the 
presumption of sound condition under 38 U.S.C.A. § 1111 (West 
2002 & Supp. 2005), the VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service, and that the disease or injury was not 
aggravated by service.  The claimant is not required to show 
that the disease or injury increased in severity during 
service before the VA's duty under the second prong of this 
rebuttal standard attaches.  VAOPGCPREC 3-2003 (July 16, 
2003).

Where a veteran served ninety (90) days or more during a 
period of war, or after December 31, 1946, and psychosis 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 (2006).

For PTSD claims VA law provides that service connection 
"requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. . . ."  38 C.F.R. § 
3.304(f) (2006). Section 4.125(a) of 38 C.F.R. incorporates 
the 4th edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV) as the governing criteria for diagnosing PTSD.

If a PTSD claim is based on an in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate an account of a stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3).

The United States Court of Appeals for Veterans Claims 
(Court) has held that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996).  In Cohen v. Brown, 10 
Vet. App. 128 (1997), the Court held that VA had adopted the 
4th edition of the DSM-IV and noted that the major effect was 
that the criteria changed from an objective "would evoke ... 
in almost anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD to a subjective standard requiring 
exposure to a traumatic event and response involving intense 
fear, helplessness, or horror.  The Court further held the 
sufficiency of a stressor was now a clinical determination 
for an examining mental health professional.  Id. at 140, 
141.

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2006).

Based upon the evidence of record, which consists only of 
service medical records, the veteran's stressor statement, 
and the March 2005 VA examination report, the Board finds the 
veteran is not shown to have developed PTSD as a result of a 
stressor event verified by credible supporting evidence as 
having occurred in service.  

In a January 2000 statement, the veteran claimed that she 
experienced sexual harassment during service, which included 
being subjected to inappropriate contact and conduct from 
male service department superiors.  She stated that she 
received no support from her female commanding officer when 
she reported the inappropriate conduct from members of her 
unit.  The veteran indicated that she moved out of the 
barracks because she received several letters in which she 
was propositioned by different male soldiers.  In early 
winter 1992, she was sexually assaulted by a male soldier, 
who was allowed entry into her home by her roommate, and 
attacked her in her own bed.  She indicated that she never 
reported the sexual assault because she was afraid of being 
attacked by the individual, who lived in the same town.  The 
veteran, however, did report the several harassing events to 
the Judge Advocate General.  As a result of these events, the 
veteran grew fearful of being attacked in her bed, she became 
withdrawn and had difficulty dealing with and trusting men.  
The Board notes that the veteran has never claimed that her 
current PTSD symptoms are related to her preexisting PTSD 
from her youth.  She has never argued that her preexisting 
PTSD was in any way aggravated by her active duty service.  

Prior to her enlistment, the veteran submitted a February 
1990 letter from her private psychologist.  It was indicated 
in the letter that the veteran had 12-sessions of family 
counseling from April 1985 to July 1985, relative to her 
experiences in an emotionally/physically abusive and somewhat 
neglectful home environment.  She was generally a pleasant 
and cooperative child at school with peers, but she became 
highly oppositional at home and exercised poor judgment in 
her interactions with others.  The sessions were terminated 
as her parents began mandated treatment and as she developed 
more adaptive coping skills.  The diagnosis was PTSD with 
oppositional features secondary to an abusive living 
environment.  The psychologist opined that the veteran "was 
not then and is not now viewed as having a condition which 
would preclude her acceptance into the armed forces."  

The February 1990 enlistment physical examination contained 
no findings for psychiatric abnormalities.  In February 1990, 
the veteran underwent a psychiatric consultation in addition 
to the enlistment physical examination.  It was noted that 
the veteran had a history of PTSD with oppositional features.  
The examiner indicated a review of the February 1990 letter 
from the veteran's private psychologist.  The examiner 
reported on the veteran's chaotic home living situation with 
physically abusive alcoholic parents.  It appears that she 
was estranged from her parents and lived in foster care or 
with her grandmother until she obtained her own apartment at 
age 17.  Her involvement with family counseling ended in May 
1989.  The diagnosis was history of mild PTSD status post 
counseling from ages 12 to 13 with no follow-up after 12 
sessions.  The veteran was not psychotic or found to have 
acute or active psychiatric illness.  She was not on any 
medications and was negative for a history or evidence of 
substance abuse.  

As noted previously, the February 1990 report of medical 
examination at enlistment contained findings for any 
psychiatric abnormalities.  The February 1990 letter from the 
psychologist was noted by the examiner.  A review of the 
service medical records does not show any signs of or 
treatment for PTSD or any acquired psychiatric disorder 
during service.  The March 1993 separation physical 
examination report was negative for any psychiatric 
abnormalities.  The veteran reported no psychiatric symptoms 
such as sleep difficulty, depression, or nervous trouble on 
the March 1993 report of medical history.  On March 1993 ob-
gyn examination, the veteran was found to be cleared for 
reserve duty with normal gynecological examination.  Although 
the veteran's psychiatric disorder is found to preexist 
service, the Board finds that her PTSD with oppositional 
features was not aggravated by service.  In this regard, the 
Board notes that the service medical records are entirely 
negative for complaint, treatment, or diagnosis for any 
psychiatric disorders.

Service personnel records show that she was trained as a 
specialist in power generator equipment repair.  She was 
promoted from PV2 to PFC in November 1991.  There is no 
evidence of any disciplinary action.  As such, there is no 
evidence that the veteran's preexisting PTSD was aggravated 
by her military service.

Post-service, the veteran served in the US Army Reserves from 
July 1993 to May 1995.   In a May 1995 memorandum from the 
veteran's commanding officer, she was recommended for 
discharge for unsatisfactory participation due to more than 
nine unexcused absences.  Among her reserve duty personnel 
records were notations that the veteran was unreachable by 
phone contact.

In March 2000, the veteran underwent fee based VA psychiatric 
examination.  It does not appear that the examiner reviewed 
the veteran's claims file for the examination.  The veteran 
was articulate, cooperative, and clear about the depth and 
extent of her PTSD.  She reported a family history that 
corresponded with previously reported histories.  In service, 
the veteran noted that she was trained in electric generator 
and motor repair and was the only woman in her specialty.  
She was sexually harassed by enlisted men and officers to 
such an extent that she sought off-base housing.  She 
reported the off-base sexual assault by a fellow soldier.  
The veteran indicated that she reported these incidents to 
the Judge Advocate General, which resulted in the court-
marital and discharge of three soldiers.  She was discharged 
from active duty service in July 1993.  Post-service, the 
veteran earned a Masters Degree in education.  She noted a 4-
year history of psychotherapy to treat her fear and hatred of 
men, anxiety, depression, and suicidal thoughts.  The veteran 
reported symptoms of panic attacks, nightmares about the 
assault, rage, guilt, and self-blame.  The diagnosis was 
severe PTSD.  

As noted previously, the RO's attempts to verify the 
veteran's claimed stressors were unsuccessful.  Specifically, 
in a May 2001 response from the Office of the Staff of Judge 
Advocate General, it was noted that there were no records 
involving the veteran, to include the investigation into an 
alleged assault and harassment against the veteran.  

Although the post-service medical evidence of record includes 
diagnoses of PTSD related to sexual harassment during 
service, the Board finds this opinion is based upon reported 
events in service that have not been verified by any 
supporting evidence other than the veteran's own statements.  
The impressions of VA medical personnel as to whether or not 
a claimed incident actually occurred in service are not 
considered credible evidence.  The Court has specifically 
held that credible supporting evidence of the actual 
occurrence of an in-service stressor cannot consist solely of 
after-the-fact medical nexus evidence.  See Moreau, 9 Vet. 
App. at 396.

While VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred, the Board finds the veteran has provided no 
evidence from any other sources to corroborate her account of 
stressor incidents in service and that the evidence of record 
does not demonstrate any evidence of behavior changes in 
service.  In February 2005, the Board remanded the veteran's 
case for additional evidentiary development.  As such, the 
veteran has been afforded the opportunity to present 
additional evidence.  However, despite VA's several attempts 
to reach the veteran through her representative and by paper 
and electronic mail correspondence, the veteran has been 
completely unresponsive.  The mailed copies of the Board's 
February 2005 remand, the June 2005 duty to assist letter, 
and the February 2006 Supplemental Statement of the Case were 
all returned as undeliverable to the veteran's last known 
correct address.  Therefore, the Board finds further 
development would be futile and that entitlement to service 
connection must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim.


ORDER

Service connection for post-traumatic stress disorder is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


